     Case: 1:21-cv-00768 Document #: 34 Filed: 06/23/21 Page 1 of 1 PageID #:83




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


Marshall Wind Farm, LLC; Marshall Wind 1,
LLC; Marshall Wind 2, LLC; Marshall Wind 3,
LLC; Marshall Wind 4, LLC; Marshall Wind 5,
LLC; and Marshall Wind 6, LLC,                             Case No. 1:21-cv-768

       Plaintiffs,                                         Judge John J. Tharp, Jr.
       v.                                                  Magistrate Judge Beth W. Jantz
Suzlon Wind Energy Corporation,

       Defendant.


         WITHDRAWAL OF CITATION TO DISCOVER ASSETS TO DEBTOR

       Plaintiffs filed a Citation to Discover Assets to Debtor (Suzlon Wind Energy

Corporation) on May 12, 2021. (Doc. 22.) Plaintiffs hereby withdraw and terminate the Citation

to Discover Assets to Debtor (Doc. 22).

Dated: June 23, 2021                      Respectfully submitted,

                                          MARSHALL WIND FARM, LLC; MARSHALL
                                          WIND 1, LLC; MARSHALL WIND 2, LLC;
                                          MARSHALL WIND 3, LLC; MARSHALL WIND
                                          4, LLC; MARSHALL WIND 5, LLC; and
                                          MARSHALL WIND 6, LLC

                                          By: /s/ Aron J. Frakes
                                                        One of Their Attorneys

Aron J. Frakes
Samuel M. Andre (Pro Hac Vice)
FREDRIKSON & BYRON, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, Minnesota 55402
Tel: (612) 492-7257
afrakes@fredlaw.com
sandre@fredlaw.com
